PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/343,846
Filing Date: 23 Jun 2014
Appellant(s): Makarov et al.



__________________
Steven J. Hultquist
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/5/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/5/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Argument of the rejection of claims 58-60, 63, 65-66, 68-69, 72 and 75 under 35 U.S.C. § 101
Appellant asserts that the calculation of the profile of transcription factor activity as a cumulative index that summarizes activities of the transcription factors and algorithmically characterizing the water sample against reference transcription factor signatures of a database library of signatures stored in a data structure of a networked computer system to generate the binary determination of whether the water is safe to drink or not cannot be practically performed in the mind or on paper.
Claims 58-60, 63 and 65-66 require the calculation of a “profile of activity of transcription factors as a cumulative index that summarizes the activities of said transcription factors.”  Dependent claim 65 states, “said cumulative index is calculated using fold-induction values.”  The transcription factor activities or fold-induction values are simple numbers that are added together to create a cumulative index.  The simple addition of numbers may be easily carried out in the mind or with the assistance of pen and paper.  The comparison of numbers may be easily carried out in the human mind.  Thus, the claims recite an abstract idea, which is a mental process that can practically be performed in the mind.  

The response asserts that the claimed methodology employing such high numbers of reporter transcription units and correspondingly high number of stress-response pathways embodies a departure from conventional practice and provides a comprehensive and reliable basis for identifying water as safe to drink, or as not safe to drink, thereby integrating any notional judicial exception into a practical application.
These arguments are not found persuasive.  Appellant is arguing that steps (a)-(c) of the claims provide an improvement to the basis of identifying water as safe to drink by employing high numbers of reporter transcription units and a correspondingly high number of stress-response pathways.  However, the claimed methodology uses well-known standard laboratory techniques that were commercially available from Attagene (Factorial30TM Transcription Reporter System User Manual for Factorial30TM and Factoral30TM-XL kits, www.attagene.com, 2008, pages 1-34, of record; http://attacgene.com/services.php, printed as pages 1/3-3/3, publicly available on September 26, 2008, of record; http://attagene.com/ciendpoint.pdf, printed as pages 1/2-2/2, publicly available on January 6, 2009, of record; Attagraph Reader Users Manual, www.attagene.com, 2008, Pages 1-27, of record).  Thus, the claims do not integrate the judicial 

Argument of the rejection of claims 62 and 71 under 35 U.S.C. § 101
Appellant asserts that the combinations of specific stress-response pathways and corresponding number of reporter transcription units embody a departure from conventional practice and provide a comprehensive and reliable basis for identifying water as safe to drink, or as not safe to drink.
This argument is not found persuasive for the reasons set forth above with regard to independent claims 58 and 68.  Furthermore, the specific reporter transcription units (RTUs) to assess biological stress-response pathways were typically used in the commercially available assay.  See the listing of RTUs in http://attagene.com/ciendpoint.pdf, printed as pages 1/2-2/2, publicly available on January 6, 2009, of record.  Specifically, the commercially available assays included RTUs for ERE (estrogen receptor pathway), PXRE (pregnane x receptor pathway), AhRE (arhryl hydrocarbon receptor pathway, a.k.a. Ahryloxane receptor at paragraph [0095] of the specification), MRE (metallothionine response pathway), HSE (heat shock response pathway), NF-κB (NF-kappaB pathway), and ISRE (interferon-specific response pathway).  This is evident from a comparison of the list provided in http://attagene.com/ciendpoint.pdf and the list provided in instant Figure 4.  See also the first page of the Attagraph Reader Users Manual, 

Argument of the rejection of claims 67 under 35 U.S.C. § 101
Appellant asserts that claim 67 requires a calculation of a cumulative index from at least 20 different stress response pathways, and, thus, the calculation cannot be practically conducted in the mind.
This argument is not found persuasive.  Claim 67 limits the cumulative index of claim 58 to “a sum of [logKi]2, wherein Ki is the activity of transcription factor i.”  This calculation can be carried out with the assistance of pen and paper using printed logarithmic tables.  One can look up the log of a number assigned as the activity of a transcription factor from the assay, multiply the resulting number by itself to determine the square, and then add the squared values.  Thus, calculation of the cumulative index can be carried out with the assistance of pen and paper, and one carry out a mental comparison of the resulting numbers to a database of numbers.  
Appellant asserts that the production of a comprehensive transcription factor profile of at least 20 stress-response pathways provides a correspondingly comprehensive and reliable basis for identifying water as safe to drink or not, which amounts to significantly more than the judicial exception.  


Argument of the rejection of claims 76 under 35 U.S.C. § 101
Appellant asserts that the limitation of “wherein a safe to drink water quality determination corresponds to a predetermined minimum of stress responses being identified by the algorithmic comparison of the activity profile of transcription factors against the reference transcription factor signatures of the database library of transcription signatures” is not a “mental comparison and realization” operation.  The response asserts that this is a programmatic input into the claimed “computer system comprising a system memory including a data structure storing reference transcription factor signatures as a database library of transcription signatures, … operating… to algorithmically compare said activity profile of transcription factors against the reference transcription factor signatures of the database library of transcription signatures to generate a corresponding water quality determination.”  The response asserts that these calculations are based upon transcription factor activity profiles of at least 20 different stress-response pathways of the cell and cannot be practically performed in the mind or on paper.
These arguments are not found persuasive.  The wherein clause, as drafted, is a process that under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “computer system comprising a system memory including a data structure storing reference transcription i)2, where K is the value of the stress-response for a specific stress response pathway, i.  See paragraph [0100].  This calculation can be carried out with the assistance of pen and paper using printed logarithmic tables.  One can look up the log of a number assigned as the activity of a transcription factor from the assay, multiply the resulting number by itself to determine the square, and then add the resulting squared values.  Thus, calculation of the cumulative index can be carried out with the assistance of pen and paper, and one carry out a mental comparison of the resulting numbers to an undefined cut-off to determine the sum corresponds to a predetermined minimum of stress.  
Appellant asserts that contacting of the water to a sample with a test cell system transfected with a library of at least 20 reporter transcription units, whereby at least 20 different stress-response pathways of the cell are each stressed to generate a composite activity profile of the cell was not a well-understood, routine, conventional approach in the field at the time of the present invention.
This argument is not found persuasive.  The claim requires the use of well-known, standard laboratory techniques that were commercially available from Attagene (Factorial30TM 
Appellant asserts that the production of a comprehensive transcription factor profile of at least 20 stress-response pathways provides a correspondingly comprehensive and reliable basis for identifying water as safe to drink or not, which amounts to significantly more than the judicial exception.  
This argument is not found persuasive for the reasons given above.  Gathering information with the known methodology constitutes insignificant extra-solution activity to the judicial exception and does not demonstrate an improvement to this technology.  Upon the mental determination of whether the water is safe to drink or not, no further step that applies or relies upon this determination is claimed.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Jennifer Dunston/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        
Conferees:


/FEREYDOUN G SAJJADI/Supervisory Patent Examiner, Art Unit 1699                                                                                                                                                                                                        
                                                                                                                                                                                                 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.